OPINION OF THE COURT
SILER, Circuit Judge.
Appellant, Vicente Zuniga-Torres, entered into a plea agreement with the Government, whereby he agreed to plead guilty to one count of conspiracy to distribute 500 grams or more of cocaine. The District Court sentenced him to 57 months’ incarceration and five years of supervised release. We will affirm.
Because we write exclusively for the parties who are familiar with the facts and the proceedings below, we will not revisit them here. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Zuniga-Torres’s counsel has examined the record, concluded that there are no non-frivolous issues for review, and has requested permission to withdraw.
We, too, have thoroughly examined the record and can find no non-frivolous issues to be raised in this appeal. Hence, we will affirm the judgment of the District Court and grant counsel’s motion to withdraw.